Title: From Benjamin Franklin to Madame Brillon, [10 October? 1778]
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


Samedi [October 10, 1778?] a Passy
Comme il sera necessaire, ma chere Amie, que je pars un jour pour l’Amerique, sans Esperance de vous revoir jamais, j’ai eu la Pensée quelquesfois qu’il sera prudent de me sevrer de vous par degrez, de vous voir premierement qu’une fois par semaine, aprés cela, qu’une fois par deux semaines, une fois par mois, etc. etc. afin de diminuer peu-a-peu le Desir immoderé que je sens toujours de vôtre Societé enchantante, et d’eviter par ce moyen le grand Mal que je dois autrement souffrir à la Separation finale. Mais, en faisant les Experiences en petit, je trouve que l’Absence au lieu de diminuer, augmente ce Desir. Le Mal que je crains est donc sans Remede, et je viendra vous voir ce soir.
